DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2022 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment
	Applicant’s arguments have overcome the 112 rejections set forth in the Non-Final Office Action mailed on 03/03/2022.
	The claim amendments filed on 05/18/2022 have been entered.  Claims 1-3, 6-10, 36-42, and 58-72 remain pending in the application.

Response to Arguments
Applicant’s arguments, see last paragraph on page 9 and first paragraph on page 10, filed 05/18/2022, with respect to the 35 U.S.C. 102 (a)(2) rejection(s) of claim(s) 36-38, 40, and 58-59 under Bachrach et al (US 2016/0151062 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 35 U.S.C. 103 rejection is made in view of Bachrach et al (US 2016/0151062 A1).  It has been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009). 
	In response to applicant’s arguments directed to the newly amended limitations of claim 41, these arguments are fully addressed in the rejection below.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 41-42, and 58-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al (US 2021/0251738 A1).

	Regarding claim 41, Young discloses a breast implant wrap for limiting movement of the breast implant in a patient (Figure 1; paragraph 0011) comprising: 
a thin sheet-like two dimensional first configuration (Figure 1), 
said first configuration further comprising a cover section (Figure 1, item 21B), 
and a plurality of base sections radially extending from the cover section (Figure 1, item 16); 
and a second three dimensional configuration (Figure 2) comprising a shape and size to at least partially cover the breast implant (Figures 2 and 3, item 80) when each of the base sections is folded around the breast implant and secured directly to one another (the base sections 16 are folded around the breast implant and secured directly to one another as can be seen in Figure 2).  
	Regarding claim 42, Young discloses wherein the first configuration has a profile selected from the group consisting of: star, flower, and gear (Figure 1 shows a gear configuration).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-38, 40, are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0151062 A1).
	
	Regarding claim 36, Bachrach discloses a breast implant wrap comprising: 
a thin sheet-like two dimensional first configuration (Figures 24 and 25),
said first configuration further comprising a base section (Figure 25, item 412), 
a cover section (Figure 24, item 410), 
and a second three dimensional configuration (Figure 26) comprising a shape and size to at least partially cover the breast implant (Figure 26, item 402) when the cover section (Figure 26, item 410) is folded around the front of the breast implant and secured to the base section (Figure 26, item 412; the cover section is secured to the base section through the tabs 116 interlocking with the slits 114).
	Bachrach discloses the invention substantially as claimed.
	However, Figures 24-26 of Bachrach do not specifically disclose wherein a hinge region is connecting the base section to the cover section.
	Bachrach teaches in Figures 1-3 wherein a hinge region (Figures 1-2, item 108)  is connecting the base section (Figures 1-3, item 110)  to the cover section (Figures 1-3, item 112; Bachrach states in paragraph 0160 “The structure and function of some of the components of the first and second portions 410, 412 can be substantially similar to the components of the composition 100, except for the distinctions noted herein”, therefore the base section 412 and cover section 410 can connected at a hinge region along line 418 and 424, the distinctions noted do not preclude this configuration for Figures 24-26).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bachrach by providing wherein a hinge region is connecting the base section to the cover section because this would facilitate attachment around soft tissue without the use of sutures (paragraph 0005).  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009).  
	Regarding claim 37, Bachrach discloses wherein the cover section has a profile selected from the group consisting of: star, flower, and gear (Figure 24, gear configuration is shown).  
	Regarding claim 38, Bachrach discloses wherein the cover section (Figure 24, item 410) has a center area and plurality of extension members (or fingers, petals or teeth) radially extending from the center area (Figure 24, item 116).  
	Regarding claim 40, Bachrach discloses wherein the base section has a profile selected from the group consisting of: circle, semi-circle, droplet, and ellipse (Figure 25, item 412 has a semi-circular profile).  
	Regarding claim 58, Bachrach discloses a method for performing breast implant surgery comprising: 
providing a wrap (Figures 24-26),  
the wrap comprising a pocket-free, substantially planar first configuration (Figures 24 and 25, the two portions 410 and 412 provide a wrap with a planar first configuration); 
adjusting the tightness of the cover over the top of the breast implant to remove wrinkles and creases across the breast implant (paragraph 0167, lines 3-11); 
securing the cover to the base while the cover is stretched (Figure 26, paragraph 0167, lines 3-11); 
and locating the wrap containing the breast implant in the breast of a patient (paragraph 0156).  
	Bachrach discloses the invention substantially as claimed.
	However, Figures 24-26 of Bachrach does not specifically disclose placing the breast implant on a base section of the wrap and folding a cover section over the front of the breast implant such that the wrap forms a 3D second configuration enclosing the breast implant.
	Bachrach teaches in Figures 1-3 placing the implant on a base section of the wrap (Figures 1-3, item 110) and folding a cover section (Figures 1-3, item 112) over the front of the breast implant such that the wrap forms a 3D second configuration enclosing the breast implant (Bachrach states in paragraph 0160 “The structure and function of some of the components of the first and second portions 410, 412 can be substantially similar to the components of the composition 100, except for the distinctions noted herein”, therefore the base section 412 and cover section 410 can connected at a hinge region along line 418 and 424, the distinctions noted do not preclude this configuration for Figures 24-26)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bachrach by providing placing the breast implant on a base section of the wrap and folding a cover section over the front of the breast implant such that the wrap forms a 3D second configuration enclosing the breast implant because this would facilitate attachment around soft tissue without the use of sutures (paragraph 0005).  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009). 
	Regarding claim 59, as set forth supra, Bachrach discloses wherein the securing step is performed by interlocking a plurality of radially extending teeth (Figure 26, item 116) with a plurality slits (Figure 26, item 114), each slit being adapted to receive an individual tooth (Figure 26, paragraph 0167).   

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0151062 A1) in view of Egnelov et al (WO 2021/063851 A1).

	Regarding claim 39, as set forth supra, Bachrach discloses the invention substantially as claimed.
	However, Bachrach does not disclose wherein the number of extension members ranges from 4 to 8.  
	Egnelov teaches an implant fixation device (see Egnelov, Figure 3, page 3, lines 30- page 4, line 4) wherein the number of extension members ranges from 4 to 8 (Figure 3, items 31-34).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bachrach by providing wherein the number of extension members ranges from 4 to 8 as taught by Egnelov because the omission of duplicate parts that are already disclosed in the prior art as performing the intended purpose has been held to be within the reasonable skill of a person having ordinary skill in the art. (In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient. See MPEP 2144.04.II.A)	

Allowable Subject Matter
Claims 1-3, 6-10, and 60-72 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art is Nanni et al (US 2020/0405473 A1) as stated above.  Nanni a breast implant fixation device to secure a breast implant in a patient comprising: a base section, a cover section, and a hinge region connecting the base section to the cover section; wherein said implant fixation device comprises a substantially planar two dimensional first configuration; and a folded three dimensional second configuration comprising a shape and size to at least partially cover the breast implant when the cover section is wrapped around the front of the breast implant and secured to the base section, however, Nanni fails to teach wherein the base section and the cover section each have a plurality of pores, wherein the average diameter of the pores in the cover section is smaller than the average diameter of the pores in the base section, and wherein the cover section has a greater elasticity than the base section.
	The closest prior art is Nanni et al (US 2020/0405473 A1) as stated above.  A breast implant fixation device to secure a breast implant in a patient comprising: a base section, a cover section, and a hinge region connecting the base section to the cover section; wherein said implant fixation device comprises a substantially planar two dimensional first configuration; and a folded three dimensional second configuration comprising a shape and size to at least partially cover the breast implant when the cover section is wrapped around the front of the breast implant and secured to the base section, however, Nanni fails to teach wherein the cover section has a greater elasticity than the base section, and wherein the thickness of the cover section is greater than the thickness of the base section	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774